
	
		I
		111th CONGRESS
		1st Session
		H. R. 3361
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2009
			Mr. Boustany (for
			 himself, Mr. Roe of Tennessee,
			 Mr. Gingrey of Georgia,
			 Mr. Fleming,
			 Mr. Olson,
			 Mr. Linder,
			 Mr. Reichert,
			 Mr. Boozman, and
			 Mr. Alexander) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide a process for public comment and Medicare
		  Evidence Development & Coverage Advisory Committee review of certain
		  Medicare national coverage determinations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Patient Safeguards Act of
			 2009.
		2.FindingsThe Congress finds the following:
			(1)The 2009 Medicare
			 Trustees Report estimates that Medicare spending could grow from 3.2 percent of
			 the U.S. economy to 11.4 percent during the next 75 years and warns of the
			 significant cost burden growth of this magnitude would place on workers,
			 Medicare beneficiaries, and the Federal budget.
			(2)In 2009, Congress
			 provided $1,150,000,000 for comparative effectiveness research, including
			 cost-effectiveness analysis.
			(3)The Medicare
			 Payment and Advisory Commission suggested that the Centers for Medicare &
			 Medicaid Services use cost effectiveness analysis to look at groups of services
			 used to treat specific illnesses that have small differences in quality but
			 large differences in cost.
			(4)MedPAC has reported concerns that the rigid
			 use of cost effectiveness analysis might limit Medicare beneficiaries’ access
			 to certain services, ration rather than promote appropriate care, slow
			 innovation, and interfere with the practice of medicine.
			(5)MedPAC has listed methodological and
			 reporting shortcomings of cost effectiveness analysis, including not using all
			 available clinical evidence, not sufficiently reporting on the extent to which
			 the results are applicable to the general population, selectively reporting
			 results, and placing undue emphasis on certain results of such analysis.
			(6)While serving as
			 the head of Congressional Budget Office, White House Budget director Peter
			 Orszag said determining which treatment was most cost effective for a given
			 population would involve placing a dollar value on an additional year of
			 life.
			(7)While serving as the head of Congressional
			 Budget Office, White House Budget director Peter Orszag suggested the
			 possibility of limiting Medicare coverage for more effective but more expensive
			 services.
			(8)CMS recently
			 described cost effectiveness analysis expertise as one of its most critical
			 needs to Medicare Evidence Development & Coverage Advisory Committee, which
			 advises CMS on national coverage determinations (NCDs).
			(9)CMS, through proposed rule making, has
			 twice failed in attempts to formally incorporate cost effectiveness analysis
			 into NCDs.
			(10)CMS officials
			 report that the agency considers potential cost savings before deciding to make
			 changes to a NCD that narrows coverage under the Medicare program.
			(11)AARP has stated
			 that comparative effectiveness research is intended to help consumers and
			 providers determine the best treatment, not just the least costly treatment.
			 AARP warned that this information from comparative effectiveness research
			 should not be used as a means to deny individuals access to appropriate
			 therapeutic options.
			(12)The Congressional
			 Black Caucus, focusing in particular on the exacerbating of health inequities
			 across subpopulation groups, expressed concerns that comparative effectiveness
			 research should not be used as rationale for limiting care to the care that
			 works best for the average patient, rather than providing coverage for the care
			 that works best for each individual patient.
			(13)Congressional New
			 Democrats—
				(A)argued that any
			 application of comparative effectiveness research must protect against the use
			 of this research to deny access to care solely based on cost; and
				(B)urged Congress to
			 ensure that clinical effectiveness and medical outcomes are the focus of
			 comparative effectiveness research funding. 
				(14)The American Heart Association—
				(A)urges Congress to
			 include patient safeguards in legislation to prevent the misuse of cost
			 effectiveness analysis; and
				(B)argues that the
			 primary focus of comparative effectiveness research should be optimizing
			 clinical outcomes and value for patients and society and not for the purpose of
			 minimizing costs.
				3.Sense of
			 CongressIt is the sense of
			 the Congress that—
			(1)efforts to make
			 the Medicare program financially sustainable, including the application of
			 comparative effectiveness research, should not—
				(A)deprive patients
			 of medically necessary care solely due to the cost of such care; or
				(B)limit access to
			 needed health care services due to a patient’s age, gender, ethnicity, or
			 disability status; and
				(2)Congress should
			 protect patients’ access to needed care by ensuring that the Administrator of
			 CMS relies on adequate clinical expertise when the Administrator proposes to
			 narrow coverage for a product or service under the Medicare program under title
			 XVIII of the Social Security Act.
			4.Process for
			 certain national coverage determinations
			(a)Requirements for
			 the issuance of certain Medicare national coverage determinationsUnless all of the conditions under
			 subsection (b) are met, the Administrator
			 may not issue a final national coverage determination (referred to in this Act
			 as a NCD)—
				(1)if the NCD restricts local or national
			 coverage for an item or service that, before the date of the issuance of such
			 NCD, was routinely covered under the Medicare program under title XVIII of the
			 Social Security Act;
				(2)if the NCD would
			 result in significant cost savings for the Medicare program;
				(3)if there is controversy in the available
			 peer-reviewed medical and scientific literature about the evidence supporting
			 the NCD;
				(4)if the NCD
			 restricts local or national coverage for an item or service that—
					(A)is supported by
			 current clinical practice guidelines—
						(i)included in the
			 National Guideline Clearinghouse maintained by the Agency for Healthcare
			 Research and Quality; or
						(ii)maintained by a State medical society;
			 or
						(B)is endorsed by the
			 National Quality Forum or by another national organization that evaluates
			 voluntary consensus-based provides quality measures and is designated by the
			 Secretary for purposes of making an endorsement under this subparagraph;
			 or
					(5)if the Administrator determines
			 that—
					(A)significant
			 differences in opinion exist among experts concerning—
						(i)what evidence
			 should be reviewed in developing the NCD; or
						(ii)how data should
			 be interpreted for purposes of developing the NCD; and
						(B)an independent
			 analysis of the evidence and data analysis would be valuable in developing the
			 final NCD.
					(b)Required
			 conditionsThe conditions under this subsection are as
			 follows:
				(1)Request for
			 reviewBefore the start of the public comment period for a
			 proposed NCD that contains all the restrictions on the coverage of products and
			 services included in the final NCD, the Administrator makes a formal request to
			 MEDCAC for a review of the scientific and clinical evidence supporting and
			 opposing the NCD.
				(2)MEDCAC review
			 subcommittee
					(A)In
			 generalMEDCAC convenes a subcommittee to—
						(i)review the
			 evidence supporting the proposed NCD (including clinical practice guidelines
			 published by medical specialty societies), taking into account—
							(I)the evidence
			 related to subpopulations of beneficiaries (including men, women, racial and
			 ethnic minorities, the elderly, individuals with disabilities, and individuals
			 with genetic variations); and
							(II)the extent to
			 which patient preference is a factor in the use of the item or service that is
			 the subject of the NCD;
							(ii)conduct an
			 evaluation of the clinical and scientific evidence relating to the clinical
			 benefits and risks of a technology affected by such NCD; and
						(iii)determine if the
			 NCD will limit the access of Medicare beneficiaries to medically necessary
			 care.
						(B)MembershipThe
			 subcommittee under subparagraph (A) shall have 15 members, each of whom—
						(i)shall be a
			 clinical expert in the medical specialty or specialties that are most relevant
			 to the topic of the NCD; and
						(ii)to
			 the extent feasible, shall have expertise in the development of clinical
			 practice guidelines.
						(C)Outside experts
			 allowedMEDCAC may include individuals who are not members of
			 MEDCAC in the membership of the subcommittee convened under
			 subparagraph (A).
					(3)Subcommittee
			 comment
					(A)In
			 generalNot later than the last day of the period under paragraph
			 (1), the subcommittee convened under paragraph (3)(A) shall submit to the
			 Administrator a public comment on the NCD that contains an evaluation of
			 whether—
						(i)the NCD is appropriate based on the
			 subcommittee’s activities under paragraph (2)(A);
						(ii)the NCD is consistent with clinical
			 guidelines;
						(iii)the NCD would adversely impact the access
			 of subpopulations to items or services which may benefit such subpopulations;
			 or
						(iv)the NCD would adversely impact access to
			 treatment options that are primarily selected by patients, with their
			 physicians, based on patient preference and quality of life criteria.
						(B)NCDs that
			 prevent access to careIf
			 MEDCAC determines that the proposed NCD could prevent Medicare patients from
			 receiving medically necessary care, the MEDCAC panel shall include in such
			 public comment a recommendation that the proposed NCD not be issued as a final
			 NCD.
					(c)Restriction on
			 additional limitation on coverageThe Administrator may not issue a final NCD
			 that contains any restrictions on the coverage of products and services that
			 were not included in the proposed NCD reviewed under
			 subsection (b).
			(d)ConstructionNothing in this Act shall be construed as
			 preventing a Medicare beneficiary from using private funds to purchase
			 supplemental health insurance coverage or to directly purchase medically
			 necessary care.
			5.DefinitionsFor purposes of this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of CMS.
			(2)CMSThe term CMS means the Centers
			 for Medicare & Medicaid Services.
			(3)MEDCACThe
			 term MEDCAC means the Medicare Evidence Development & Coverage
			 Advisory Committee established by the Secretary of Health and Human Services
			 pursuant to section 222 of the Public Health Service Act.
			(4)Medically
			 necessary servicesThe term medically necessary care
			 means health care services or products that a prudent physician would provide
			 to a patient for the purpose of preventing, diagnosing, treating or
			 rehabilitating an illness, injury, disease or its associated symptoms,
			 impairments or functional limitations in a manner that is—
				(A)in accordance with
			 generally accepted standards of medical practice;
				(B)clinically
			 appropriate in terms of type, frequency, extent, site and duration; and
				(C)not primarily for
			 the convenience of the patient, physician, or other health care
			 provider.
				(5)MedPACThe
			 term MedPAC means the Medicare Payment Advisory Commission
			 established under Section 1805 of the Social Security Act.
			(6)National
			 coverage determinationThe term national coverage
			 determination has the meaning given such term in section 1869(f)(1)(B)
			 of the Social Security Act.
			
